Title: To Thomas Jefferson from C. W. F. Dumas, 4 October 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Lahaie 4e. Oct. 1785

En confirmant à Votre Excellence ma Lettre du 28 7bre. que Messrs. Nic. & Jb. van Staphorst vous auront acheminée, et sur laquelle j’espere que Votre Excellence voudra bien me faire prompte et favorable réponse, celle-ci est pour prendre la Liberté de vous adresser, Monsieur, l’incluse pour notre Ami le Colonel Senf, avec prière de vouloir bien la lui remettre. Elle en contient une pour S. E. Mr. Rutledge, notre nouveau Ministre, à qui le Colonel m’a promis de la remettre, et à qui il est naturel et convenable que je m’empresse de présenter mon Zele constant pour le service des Etats-Unis, et celui pour lui être personnellement utile et agreable. Je repete que je n’attends que la Signature finale de la paix avec l’Empereur et de l’Alliance avec la France, auxquelles j’ai la satisfaction d’avoir pu grandement et intimement coopérer, pour recommencer à faire passer mes Dépeches par la voie de France, et par conséquent sous les yeux de Votre Excellence de qui je suis &c.
